Reasons for Allowance
Claims 5-7, 14, 18 and 22 are cancelled.  
Claims 1-4, 8-13, 15-17, 19-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Smith et al (“LOW PROFILE ILLUMINATION IN AN OPTICAL FINGERPRINT SENSOR”) discloses methods and systems to optically image an input object such as a fingerprint wherein an optical sensor includes a collimator filter layer which operates as a light conditioning layer, interposed between a light illumination layer and an image sensor array. Transmitted light from the illumination layer reflects from an input object in a sensing region above a cover layer. The reflected light is filtered by the collimator filter layer such that only certain of the reflected light beams reach optical sensing elements in the image sensor array.
NAKASHIMA (“IMAGING DEVICE, BIOMETRIC AUTHENTICATION DEVICE, ELECTRONIC EQUIPMENT”) discloses an imaging device that captures a vein pattern of a living body includes a lens array including a plurality of microlenses that are arranged two dimensionally with respect to a transparent substrate, and imaging elements that receive a light converged by the microlenses, wherein the plurality of microlenses include a plurality of first microlenses and a plurality of second microlenses that have a focal distance longer than that of the plurality of first microlenses.

However, the combination of Smith et al  and NAKASHIMA, either alone or in combination, fails to disclose:

a minimum distance between central points of two adjacent through-holes corresponding to different photosensitive elements is denoted by L1: 
a distance between the surface of the transparent cover opposing to the photosensitive layer and a surface of the light-guiding layer facing the transparent cover is denoted by a: 
a thickness of the light-guiding layer is denoted by h: and                            
                            h
                            ≥
                            
                                
                                    2
                                    a
                                    d
                                
                                
                                    L
                                    1
                                    -
                                    d
                                     
                                
                            
                        
                    


Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665